Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 1, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  143085(39)                                                                                               Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices




  MICHIGAN PROPERTIES, LLC,
           Petitioner-Appellee
           Cross-Appellant,                                         SC: 143085-7
  v                                                                 CoA: 289174, 289175, 289176
                                                                    MTT: 00-334137, 00-334501,
  MERIDIAN TOWNSHIP,                                                     00-335607
             Respondent-Appellant
             Cross-Appellee.
  ______________________________


         On order of the Chief Justice, a stipulation by counsel for the parties is considered
  and petitioners’ application for leave to appeal as cross-appellant is dismissed with
  prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 1, 2011                      _________________________________________
                                                                               Clerk